DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.

Response to Amendment
The amendment filed 15 October 2021 has been entered. 
Claim(s) 1-4, 6-12, 13-17 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartness (US 4,835,946 A).
Regarding claim 1, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
two or more airbags adapted to be positioned above the case (bladders 88/88a/88b, see Figs. 16-18);
a manifold connecting the airbags (series of tees directly above airbags in Fig. 10);
a vacuum reservoir (122) positioned in fluid communication with the manifold (Fig. 10); 
a valve (V1) positioned between the vacuum reservoir and the manifold (Fig. 10); and
a supply of compressed gas positioned in fluid communication with the manifold (Fig. 10, “AIR SUPPLY IN”); and
a solenoid valve (electrical solenoid valve V2) positioned between the valve, the supply of compressed gas, and the vacuum reservoir (Fig. 10, see Response to Arguments for further analyses), wherein the solenoid valve actuates the valve to open and remove gas from the two or more airbags (“The depressurization means deflates bladders 88 upon the reaching of loading station F by carriage D by actuating valves V1, V2, and V3 such that vacuum pump 120 pulls air from bladders 88 to air reservoir 122.” col. 11 lines 41-46), and the solenoid valve controls the supply of compressed gas to the manifold (For inflation of bladders 88 by the pressurization means, valve V2 is energized, and valves V1 and V3 are actuated.” col. 11 lines 31-33).

Regarding claim 6, Hartness discloses the case packing apparatus of claim 1 further comprising: a vacuum pump (120) connected with respect to the vacuum reservoir (120 connected to 122; see Fig. 10). 
Regarding claim 7, Hartness discloses the case packing apparatus of claim 1 further comprising: a conveyor for conveying articles toward the case (Conveying means A, Fig. 1; see col. 7 lines 8-21). 
Regarding claim 8, Hartness discloses the case packing apparatus of claim 1 further comprising: a feedback line positioned between the manifold and the supply (combination of high pressure regulator 116 and the low pressure regulator 124 works together to provide pressure feedback of the manifold to the air supply in; therefore, the fluid communication doubles as a feedback line). 
Regarding claim 9, Hartness discloses the case packing apparatus of claim 1 wherein the vacuum reservoir includes a greater air volume than the manifold (one having ordinary skill in the art would understand a “reservoir” to have greater volume than that of a manifold connected to the reservoir via a valve; as such, the limitation is both anticipated under 35 U.S.C. 102 and obvious under 35 U.S.C. 103). 

Regarding claim 10, Hartness discloses the case packing apparatus of claim 1 wherein the airbags are positioned in parallel relative to each other (Figs. 10 & 16). 

Regarding claim 15, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
two or more airbags adapted to be positioned above the case (bladders 88/88a/88b, see Figs. 16-18);
a vacuum reservoir (122) positioned in fluid communication with the airbags (Fig. 10);  and
a supply of compressed gas positioned in fluid communication with the airbags (Fig. 10, “AIR SUPPLY IN”); and
a vacuum pump (120) connected with respect to the vacuum reservoir (120 connected to 122; see Fig. 10), wherein the vacuum pump is configured to continuously inflate and deflate the airbags with the supply of compressed gas (Examiner construes this limitation as an intended use for the vacuum pump, which the vacuum pump 120 of Hartness is capable of performing); and
a solenoid valve (electrical solenoid valve V2) positioned between the valve, the supply of compressed gas, and the vacuum reservoir (Fig. 10, see Response to Arguments for further analyses), wherein the solenoid valve actuates the valve to open and remove gas from the two or more airbags (“The depressurization means deflates bladders 88 upon the reaching of loading station F by carriage D by actuating valves V1, V2, and V3 such that vacuum pump 120 pulls air from bladders 88 to air reservoir 122.” col. 11 lines 41-46), and the solenoid valve controls the supply of compressed gas to the manifold (For inflation of bladders 88 by the pressurization means, valve V2 is energized, and valves V1 and V3 are actuated.” col. 11 lines 31-33).

	Regarding claim 16, Hartness discloses the case packing apparatus of Claim 1 wherein the valve opens by vacuum from the vacuum reservoir through the solenoid valve (“Preferably while bladders 88 are deflated, high pressure compressed air enters de-energized valves V2 and V3 from a conventional compressed air source (not shown) and also passes through a high pressure regulator 116 to an air supply tank 118. Meanwhile, a vacuum pump 120 pulls air through valve V1 to keep bladders 88 in a deflated condition.” col. 11 lines 20-29).
Regarding claim 17, Hartness discloses the case packing apparatus of Claim 1 wherein the two or more airbags are inflated by the compressed gas through the solenoid valve (“For inflation of bladders 88 by the pressurization means, valve V2 is energized, and valves V1 and V3 are actuated.” col. 11 lines 31-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartness in view of Eshima (US 2013/0102772 A1) and GELISIM (http://gelisimvalf.com.tr/en/use-advantages-and-disadvantages-of-valves/ ; article titled “Use Advantages and Disadvantages of Valves”, posted 23 April 2013).
Regarding claim 2, Hartness discloses the case packing apparatus of claim 1.
Hartness does not explicitly disclose wherein the valve is one of a diaphragm valve, a spool valve, a ball valve and a butterfly valve. 
However, Eshima teaches that a diaphragm valve is used as a valve to connect the vacuum and the input line (“Also, with respect to the valves used to open and close the various gas, vacuum and input lines, many types of valves may be used such as, for example, ball valves, butterfly valves, globe valves, gate valves, diaphragm valves, check valves, and the like.” [0180]).
Furthermore, GELISIM discloses the advantages of using a diaphragm valve, specifically in industry that deals with food (“7. Due to the isolation of the fluid from the bonnet group, it prevents microbe contamination to the environment.  Due to this, it is hygienic for sectors like the food sector, pharmaceuticals sector and beer industry.”)
Hartness, to be a diaphragm valve, as taught by Eshima and GELISIM, with the motivation to “prevent microbe contamination to the environment”.

Regarding claim 3, modified Hartness discloses the case packing apparatus of claim 2 wherein the valve comprises a diaphragm valve (as modified in claim 2 analysis). 
Regarding claim 4, modified Hartness discloses the case packing apparatus of claim 3 further comprising: a check valve positioned between the diaphragm valve and the manifold (check valve symbol 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 located between V1 and the manifold, Fig. 10). 

Regarding claim 11, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
a conveyor for conveying articles toward the case (Conveying means A, Fig. 1; see col. 7 lines 8-21);
two or more airbags positioned above the case (bladders 88/88a/88b, see Figs. 16-18);
a manifold connecting the airbags (series of tees directly above airbags in Fig. 10);
a vacuum reservoir (122) positioned in fluid communication with the manifold (Fig. 10);
a vacuum pump (120) connected with respect to the vacuum reservoir (120 connected to 122; see Fig. 10), wherein the vacuum pump is configured to continuously operate (Examiner construes this limitation as an intended use for the vacuum pump, which the vacuum pump 120 of Hartness is capable of performing)
(Fig. 10, “AIR SUPPLY IN”);
a valve (V1) positioned between the vacuum reservoir and the manifold (Fig. 10); and
a check valve positioned between the valve and the manifold (check valve symbol 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 located between V1 and the manifold); and
a solenoid valve (electrical solenoid valve V2) positioned between the valve, the supply of compressed gas, and the vacuum reservoir (Fig. 10, see Response to Arguments for further analyses), wherein the solenoid valve actuates the valve to open and remove gas from the two or more airbags (“The depressurization means deflates bladders 88 upon the reaching of loading station F by carriage D by actuating valves V1, V2, and V3 such that vacuum pump 120 pulls air from bladders 88 to air reservoir 122.” col. 11 lines 41-46), and the solenoid valve controls the supply of compressed gas to the manifold (For inflation of bladders 88 by the pressurization means, valve V2 is energized, and valves V1 and V3 are actuated.” col. 11 lines 31-33).

	Hartness does not explicitly disclose the valve to be a diaphragm valve. 
However, Eshima teaches that a diaphragm valve is used as a valve to connect the vacuum and the input line (“Also, with respect to the valves used to open and close the various gas, vacuum and input lines, many types of valves may be used such as, for example, ball valves, butterfly valves, globe valves, gate valves, diaphragm valves, check valves, and the like.” [0180]).
 GELISIM discloses the advantages of using a diaphragm valve, specifically in industry that deals with food (“7. Due to the isolation of the fluid from the bonnet group, it prevents microbe contamination to the environment.  Due to this, it is hygienic for sectors like the food sector, pharmaceuticals sector and beer industry.”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve, as disclosed by Hartness, to be a diaphragm valve, as taught by Eshima and GELISIM, with the motivation to “prevent microbe contamination to the environment”.

Regarding claim 13, modified Hartness discloses the case packing apparatus of claim 11 further comprising: a feedback line positioned between the manifold and the supply (combination of high pressure regulator 116 and the low pressure regulator 124 works together to provide pressure feedback of the manifold to the air supply in; therefore, the fluid communication doubles as a feedback line). 
Regarding claim 14, modified Hartness discloses the case packing apparatus of claim 1 wherein the vacuum reservoir includes a greater air volume than the manifold (one having ordinary skill in the art would understand a “reservoir” to have greater volume than that of a manifold connected to the reservoir via a valve; as such, the limitation is both anticipated under 35 U.S.C. 102 and obvious under 35 U.S.C. 103).  

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over rejections on claim(s) 1, and 15 in view of Hartness and claim 11 in view of Hartness, Eshima and Gelisim, Applicant states that “Hartness does not disclose or suggest, alone or in the purported combination, Applicant’s apparatus with a solenoid valve that both actuates a vacuum valve using the vacuum pressure from the reservoir, and also introduces compressed air”. Examiner respectfully disagrees with the argument.
First, Examiner would like to point out that claims 1, 11, and 15, as amended, do not recite the limitation similar to the statement to argue against the rejection (more specifically, the claims do not recite a solenoid valve actuating a valve using the vacuum pressure). Rather, the claims recites “a solenoid valve positioned between the valve, the supply of compressed gas, and the vacuum reservoir, wherein the solenoid valve actuates the valve to open and remove gas from the two or more airbags and the solenoid valve controls the supply of compressed gas to the manifold”.
 Hartness’s solenoid valve V2 is positioned between the valve V1, supply of compressed gas (“AIR SUPPLY IN”), and vacuum reservoir (122, via vacuum pump 120), as shown in Fig. 10. Furthermore, the solenoid valve actuates the valve to open and remove gas from the two or more airbags as disclosed in col. 11 lines 41-46, and the solenoid valve controls the supply of compressed gas to the manifold as disclosed in col. 11 lines 31-33. Therefore, the rejection in view of Hartness and in view of Hartness, Eshima and Gelisim is proper.
Examiner encourages Applicant to schedule an interview if Applicant would like to further clarify or discuss the rejection and/or argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731